DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “in a weight ratio of 1:0.03 to 1:4.0…” It is unclear if the weight ratio of the epoxy resin to inorganic hybrid epoxy, or vice versa.

Claim 12 recites “the curing agent” twice with two different amount ranges. It is unclear what amount range to use for the curing agent.

Claims 2-5, 7-11 are dependent claims which fail to rectify the issues above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10, 11 and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 201301131079 A to Kim. (hereinafter Kim).
Regarding claims 1-5, 11 and 13 , Kim teaches an epoxy composition comprising a 100 parts of bisphenol A epoxy resin, 70 parts of epoxy silosesquiloxane EP0408, an acid anhydride, and a benzyltrihenylphosphonium bromide curing accelerator (See example 4 and 1, page 6-7) and formed into a film, (page 7), and used to for reinforced glass fiber (See abstract), which meets the claimed silica filler. The above weight ratio is 100:70, or 1:0.7, which meets the claimed weight ratio. The above EP0408 also has a repeating unit of claimed formula I with an eew of 177g/eq, epoxy cyclohexyl POSS, and a viscosity of 500 Pa.s as cited in para 165 of the Applicant’s specification. The above meets claim 1-5, 10, 11 and 13.

Claim(s) 1-5, 11 and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20100137057 A to Won. (hereinafter Won).
Regarding claims 1-5, 11 and 13 , Won teaches an adhesive epoxy composition comprising 80 parts of hydrogenated bisphenol A epoxy resin, 20 parts of epoxy silosesquiloxane EP0408, diamine curing agent, (page 6, embodiment 3), and an accelerator such as imidazole or (page 6) and applied and cured. (page 8). The above weight ratio is 80:20, or 1:0.25, which meets the claimed weight ratio. The above EP0408 also has a repeating unit of claimed formula I with an eew of 177g/eq, epoxy cyclohexyl POSS, and a viscosity of 500 Pa.s as cited in para 165 of the Applicant’s specification. The above meets claim 1-5, 11 and 13.

Claim(s) 1-9, 11 and 13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-062459 A to Takahashi. (hereinafter Takahashi).
Regarding claims  1-9, 11 and 13, Takahashi teaches a resin composition for optical applications such as adhesives (para 82), comprising 5.6 parts of a liquid bisphenol A (JER 828EL), 2.4 parts of a solid biphenyl epoxy resin (JER YX4000), and 2 parts of a silsesquioxane containing an epoxy/glycidyl, wherein a specific example of the silsesquioxane containing an epoxy/glycidyl is EP0408 or EP0409 (para 34-39). Takahsashi also teaches the composition can include a curing agent and curing accelerator (para 64) such as anhydrides (para 77), and phosphorus compounds (para 78). The composition can also have a thermoplastic such as polyamide resin or polyimide (para 45), an inorganic filler (para 64). The above weight ratio is 8:2, or 1:0.25, which meets the claimed weight ratio. The above 2.4 solid epoxy, 5.6 liquid epoxy, and 2 EP0408 correlates to 2.4 : (5.6+2) = 0.32, and 5.6:2 or 1:0.36. The above EP0408 also has a repeating unit of claimed formula I with an eew of 177g/eq, epoxy cyclohexyl POSS, and a viscosity of 500 Pa.s as cited in para 165 of the Applicant’s specification. The above meets claim 1-9, 11 and 13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, as applied to claim 1, and in further view of US 2009/0162650 A1 to Hong et. (hereinafter Hong).
Regarding claim 12, as cited above, Takahashi teaches that the composition can further include a thermoplastic such as polyacrylonitrile or polystyrene, (para 45), a phenolic curing agent (para 77), and an inorganic filler.  (para 65).
Takahashi does not explicitly teach the amount ranges.
However, Hong teaches an adhesive film composition comprising an elastomer, an epoxy resin,  a phenolic curing agent and a silsequioxane oligomer (See abstract), used in the field of optical electronics (para 95), which is in the same field of use as cited above in Takahashi. Hong further teaches the composition contains the elastomer in an amount of 5-75 wt%, 3-25 wt% of phenol curing agent, (19) and a silica filler in an amount of 3-60 wt% (para 85-86) wherein the elastomer is an acrylonitrile or styrene based (para 48). Hong further teaches the elastomer imparts adhesive strength (para 47), the phenolic curing agent improves heat resistance, moisture reduction, and good curability (para 37-39) and the filler give thixotropic properties to control melt viscosity and reinforcing effects (para 84-86).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to use the amount of elastomer, phenolic curing agent and filler of Hong because Hong teaches the same field of use as cited above in Takahashi, and Hong further teaches the elastomer imparts adhesive strength (para 47), the phenolic curing agent improves heat resistance, moisture reduction, and good curability (para 37-39) and the filler give thixotropic properties to control melt viscosity and reinforcing effects (para 84-86).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766